DETAILED ACTION
Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/21 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hanjen Yu on 2/12/21.
In the claims please change to read:
Claim 1, Lines 18-34, please change to read:
“receiving, using the communication device, a food service request from the user device; transmitting, using the communication device, food service information to the user device, wherein the food service information is associated with at least one food service provided by the facility; generating, using the processing device, at least one food query associated with food service; 216/714,224 receiving, using the communication device, the at least one food query from the user device; analyzing, using the processing device, the at least one food query via natural language processing, machine learning, and/or artificial intelligence analysis; generating, using the processing device, at least one response corresponding to the at least one food query; transmitting, using the communication device, the at least one response to the user device; and receiving, using the communication device, a food service order from the user device.”

Claim 11, Lines 24-41, please change to read:
“receiving, using the communication device, a food service request from the user device; transmitting, using the communication device, food service information to the user device, wherein the food service information is associated with at least one food service provided by the facility; generating, using the processing device, at least one food query associated with the at least one food service; receiving, using the communication device, the at least one food query from the user device; analyzing, using the processing device, the at least one food query via natural language processing, machine learning, and/or artificial intelligence analysis; generating, using the processing device, at least one response corresponding to the at least one food query; transmitting, using the communication device, the at least one response to the user device; and receiving, using the communication device, a food service order from the user device.”




Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Krivacic et al. (Krivacic; US 2014/0249742) discloses a method of facilitating management of parking spaces for vehicles (Abstract), the method comprising: transmitting, using the communication device (11, 12 of Fig 1 parking services, server), a plurality of parking status indicators associated with a plurality of parking spaces to a user device (15, 16 of Fig 1) associated with a vehicle (Fig 1, [0028] a status 28 of the parking spaces can be stored in the storage 25 for identifying available spaces for transmitting to the user; [0030] availability indicators 32 are sent out by electronic transmission to user’s mobile devices; [0035] digital parking indicator broadcast over a network and delivered to users electronically), wherein the plurality of parking spaces is associated with a facility ([0047] a parking garage; [0050]); receiving, using the communication device, a parking reservation request from the user device ([0021] parking spaces near a destination of the user can be provided to that user in reply to a request for available parking); transmitting, using the communication device, directions to the user device when a reservation is made ([0056] directions to the reserved parking space can optionally be provided (block 57) via the user's mobile computing device); generating, using a processing device (part of parking services, server), an updated plurality of parking status indicators based on transmitting the reservation confirmation ([0028] system uses real-time parking information that can be used to determine parking availability, such as parking accounts and sensor data); and storing, using a storage device, the updated plurality of parking status indicators ([0028] status 28 of the parking spaces can be stored in the storage 25 for identifying available spaces for transmitting to the user).
Rosen et al. (Rosen; US 2016/0371607) discloses a system including: a database of individual on-street parking spots, and individual off-street parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates; and an off street spot management module in communication one or more external client devices, adapted to receive parking rules from an external client device operated by an owner of each of the individual off-street parking spots. Rosen discloses transmitting a reservation confirmation to the user device ([0052] transmitting location coordinates of the parking spot sized for the vehicle to the user client device as part of a reservation confirmation).
Levy et al. (Levy; US 2011/0140922) discloses a mobile communications device includes a locator unit to receive and process information regarding a current location for the mobile communications device, a parking status determination unit to determine a parking status for the device based on at least changes in the current location, and a communication unit to forward the parking status to a parking community processor. A method includes determining a parking status of a vehicle associated with a person as a function of movement of a personal mobile communications device.  Levy teaches receiving, using a communication device (200 of Fig 2 server), motion data from the user device (100 of Fig 1), wherein the motion data is generated using a motion sensor (120 of Fig 1, [0049] locator 120 may be a GPS module); determining, using a processing device (processor of server 200), when the vehicle moves into a parking space among the plurality of parking spaces based on the motion data; generating, using a processing device, an updated plurality of parking status indicators by updating a parking status indicator identifies changes in parking statuses…GPS may enable server 200 to use the parking status change messages to pinpoint the positioning of a device 100 and map available parking spaces and facilities in the areas frequented by members of community).
While Krivacic, Rosen and Levi disclose vehicle communication systems to determine available parking, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of receiving, using a communication device, a food query from a user device; analyzing, the food query via natural language processing, machine learning, and/or artificial intelligence analysis; generating, a response corresponding to the food query, transmitting the response to the user device and receiving a food service order from the user device, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK S RUSHING/Primary Examiner, Art Unit 2685